Citation Nr: 1146174	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-13 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughters



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1940 to July 1945, including service in the Asiatic Pacific Theater of Operations from December 1940 to June 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in relevant part, denied the benefit sought on appeal.  In a November 2010 decision, the Board remanded the issue on appeal to the RO, via the Appeals Management Center (AMC), for further development.

The appellant and her two daughters, B. B. and S. L., testified at a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 1986, from bronchogenic carcinoma.  Chronic obstructive lung disease (COLD) was listed as another significant condition contributing to his cause of death.  

2.  The Veteran's bronchogenic carcinoma and COLD did not have their onset during service and were not otherwise related to any in-service disease, event, or injury.  

3.  At the time of his death, the Veteran was service connected for a left thigh scar, rated as noncompensable.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In May 2007, the RO attempted to provide the appellant with adequate notice of the elements necessary to substantiate her claim for benefits; however, this letter did not include a statement of the conditions, if any, for which the Veteran was service connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, or an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected, in accordance with Hupp.  

In December 2010, subsequent to the Board's remand of this case, the appellant was provided a Hupp-compliant notice.  Therefore, she was not prejudiced by the deficiencies in the original May 2007 letter.  Although Hupp-compliant notice was not provided prior to the first adjudication of the claim, complete notice was provided in the December 2010 notice letter, which was sent before the claim was readjudicated in the October 2011 supplement statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect); see also Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  Therefore, it is not prejudicial to the appellant for the Board to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  In light of the denial of the cause of death claim, no disability rating or effective date will be assigned, so there can be no possibility of prejudice to her under the holding in Dingess.

VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting the appellant in the procurement of any pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  All relevant service treatment records (STRs), and VA and private treatment records have been associated with the claims file.  Additionally, the Board made multiple attempts to obtain private treatment records from a Dr. Stanley Glasser; however, a March 2011 response from Dr. Glasser's office indicated that they did not have records for the Veteran and that records are not maintained for more than 20 years.  Finally, the Board finds that there is no basis to seek a medical opinion in this case as there is no credible evidence linking the Veteran's cause of death to his active service, as discussed in more detail below.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the Board is satisfied that the RO/AMC substantially complied with the Board's November 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In the remand, the Board directed the RO/AMC to provide the appellant with a Hupp compliant notice and to arrange to obtain all documents or evidentiary material pertaining to the Veteran's application(s) for benefits administered by the Social Security Administration (SSA).  In this regard, the Board notes that, on remand, the RO/AMC provided the December 2010 Hupp compliant letter, as previously described, and made multiple attempts to obtain the Veteran's SSA records.  In an April 2011 notice, the SSA indicated that the Veteran's records were destroyed in October 2004.  

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the appellant by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met with respect to the appellant's cause of death claim, there is no prejudice to the appellant in adjudicating the appeal.

II.  Cause of Death

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran died in May 1986, and according to his death certificate, he died of bronchogenic carcinoma, with COLD being another significant condition contributing to his cause of death.  The appellant essentially asserts that the Veteran's bronchogenic carcinoma and COLD were incurred in or as a result of his active service.  Specifically, she contends that these conditions were causally related to a) the conditions of his service in the South Pacific and alleged in-service incidents of bronchitis, and/or b) multiple episodes of malaria that the Veteran allegedly incurred during his active service.  The Board notes that, while the Veteran was in receipt of pension benefits, based in part on his nonservice- connected chronic obstructive pulmonary disorder (COPD), he was not service connected for COPD, COLD, or bronchogenic carcinoma at the time of his death.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in, or aggravated by service, either caused or contributed substantially or materially, to the cause of death.  See 38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be the cause of death, it must singly, or jointly with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2011).  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that the disability casually shared in producing death, but rather, it must be shown that it contributed substantially or materially.  See 38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (2011).  Service connection may be also established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, as discussed below, because there is no competent evidence showing that the Veteran's bronchogenic carcinoma was manifest to a degree of 10 percent or more during the first year following separation from service in 1945, service connection on a presumptive basis is not warranted in this case.

The Veteran's STRs do not show, nor does the appellant contend, that the Veteran was treated for, or diagnosed with, COLD or bronchogenic carcinoma during his active service.  The appellant's contention, rather, is that the Veteran suffered from outbreaks of malaria during his service and that these outbreaks led to the development of COLD and subsequent bronchogenic carcinoma.  In the alternative, she contends that the Veteran developed COLD and bronchogenic cancer as a direct result of his nearly five years of service in the Asiatic Pacific Theater of Operations, evidenced by alleged episodes of bronchitis that he had during and at his separation from active service.  

In support of her claim that the Veteran contracted malaria during his active service, ultimately leading to the development of COLD and bronchogenic cancer, the appellant has submitted medical literature which describes pulmonary complications resulting from malaria outbreaks.  She contended in a June 2007 letter to her representative and in a December 2010 letter to the AMC that the Veteran had told her that he suffered from multiple malaria attacks during his active service.  The appellant additionally made this contention, as did her daughter, B. B., during oral testimony provided at the September 2010 Board hearing.  Additionally, the Veteran's surviving nephew, L. E. M., provided an affidavit, dated in December 2010, wherein he asserted that the Veteran lived with his family following his separation from active service and that during his stay, the Veteran suffered multiple malaria attacks and reported suffering from multiple malaria attacks during his service in the South Pacific.  

While the Board considers that the appellant and her supporting witnesses are sincere in their belief that the Veteran had reported suffering from malaria during his active service, a thorough review of the Veteran's STRs provides conflicting evidence.  Initially, the Board observes that there is no recorded instance within what appears to be the Veteran's complete STRs indicating that he suffered a malaria outbreak during service.  Furthermore, while the Veteran reported on his July 1945 separation examination that he had suffered from dengue fever and had undergone an operation for a left thigh abscess, that he had incurred as a result of the attack on Pearl Harbor, the examination report revealed that the Veteran specifically reported having not suffered from malaria at any point during his active service.  Accordingly, the Board is left to conclude that the recollection of the appellant and her supporting witnesses as to what the Veteran told them regarding suffering from malaria during service is not credible, especially in light of the evidence found in the Veteran's STRs, created contemporaneous to his service and reported specifically by the Veteran.  Additionally, there are many treatment records of the Veteran dated in the 1960s and 1970s, none of which reference a history of malaria or treatment for any recurrences of malaria.

With respect to the appellant's contention that the Veteran developed COLD as a direct result of his nearly five years of service in the South Pacific, as evidenced by episodes of bronchitis, the Board similarly observes, that the appellant contended in the October 2007 letter to her representative that the Veteran had bronchitis in December 1941, during the attack on Pearl Harbor and at the time of separation in July 1945.  Again, the Board observes that no reference is made in the Veteran's STRs to any complaint of or treatment for a respiratory disorder during his active service.  To the contrary, a June 1942 clinical record, a December 1944 clinical record, and the Veteran's July 1945 separation examination, all reveal that the Veteran's lungs were found to be normal at various points during his service and at the time of his separation from service.  A chest x-ray taken in association with the Veteran's separation examination was negative for any clinical findings.  

The appellant additionally testified at her September 2010 hearing that she recollected that the Veteran had been seeking treatment for his respiratory conditions ever since they were first married in 1948.  Additionally, her daughters testified that the Veteran had respiratory problems ever since they could remember, and in his December 2010 affidavit, the Veteran's nephew contended the he had witnessed the Veteran's respiratory problems as they progressed over the years.  With respect to these contentions, the Board observes that the claims file contains treatment records from the Soldier's Home in Holyoke Massachusetts, dated from February 1960 to April 1970.  These records, addressing a variety of the Veteran's post-service medical conditions, do not contain any reference to any complaint of, or treatment for, a respiratory condition.  To the contrary, a February 1960 physical examination report revealed that the Veteran was found to have normal lungs and respiratory function at that time.  Moreover, a January 1971 VA consultation report and June 1979 VA hospital admission progress notes reveal no complaint of or treatment for any respiratory condition.  

The first evidence of record indicating that the Veteran suffered from any respiratory condition is found in a VA hospital summary, dated from August to September 1979, when the Veteran had been hospitalized for depressive neurosis.  The fourth and last condition noted on the hospital summary revealed a COPD diagnosis during his admission.  He was treated for emphysema at that time.  The Veteran was subsequently granted pension benefits, partially based on nonservice- connected COPD, in a February 1980 rating decision.  

An abundance of contemporaneous STRs and post-service treatment records provide no support to the appellant's claim that the Veteran suffered from or received any treatment for bronchitis or any other respiratory condition during his active service or in the years immediately following his active service.  While the appellant has asserted that older private treatment records regarding the Veteran's respiratory condition have been destroyed, and while Dr. Glasser's office noted the possibility of records belonging to the Veteran from more than 20 years ago that would have been destroyed, there is simply no evidence in the numerous existing, contemporaneous medical records to support the appellant's contentions.  Moreover, no evidence regarding any complaint of or treatment for a respiratory condition is found until the August 1979 VA hospital summary, dated more than 34 years following the Veteran's separation from service.

Again, while the Board does not doubt the sincerity of the appellant and her supporting witnesses in the their belief that the Veteran incurred COLD and bronchogenic carcinoma as a result of his active service, the Board notes that they are not competent to establish a medical diagnosis or show a medical etiology merely by their own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is simply no evidence of records to suggest that the disabilities leading to the Veteran's death had been incurred in service or developed as a result of any in-service disease, event, or injury.  

The appellant and her witnesses' recollections of the Veteran suffering from malaria and respiratory conditions during and ever since service are found not to be credible in light of the Veteran's contemporaneous medical records showing no history of or treatment for either of these conditions (until 1979 when he was diagnosed as having COPD), as well as the Veteran's denial of having malaria at the time he was separated from service.

For the reasons and bases provided above, the Board finds that the preponderance of the evidence shows that the Veteran's COLD and bronchogenic carcinoma were not incurred in, or as a result of, his military service.  Moreover, the Board notes that no contention has been made and no evidence of record suggests that the Veteran's service-connected left thigh scar contributed in any way to his death.  Accordingly, the Board finds that the preponderance of the evidence in this case is against the appellant's claim for service connection for the cause of the Veteran's death.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).  Accordingly, the appellant's claim for service connection for the cause of the Veteran's death is denied.

In denying the appellant's claim, the Board does not wish in any way to diminish the Veteran's years of service.  Although sympathetic to her claim, the Board is without authority to grant them on an equitable basis and instead is constrained to follow the specific provisions of law as applied to the facts presented in the appeal.  See 38 U.S.C.A. § 7104 (West 2002).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


